JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information co’
local rules of court. Thi

provided b:

ntained herein neither
This form, approved by the Judicial Conference of th

CIVIL COVER SHEET

lace nor

ope the pig on service of pleadings
e

or other papers as required by law, except as

nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PA GE OF THIS FORM.)

 

I. (a) PLAINTIFFS

Claire, Jami L.
Lane, Kathryn

(b) County of Residence of First Listed Plaintiff

Gilchrist Coun

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Simone Chriss, Jodi Siegel, Kirsten Anderson, Southern Legal Counsel,

1229 NW 12th Ave. Gainesville, FL 32601, (352) 271-8890

DEFENDANTS

Florida Department of Management Services; Satter, Jonathan,
Secretary of Department of Management Services (see attachment)

County of Residence of First Listed Defendant Leon County _
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (If Known)

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

1. U.S. Government

Plaintiff

G2 U.S. Government
Defendant

23° Federal Question

(U.S. Government Not a Party)

O 4 Diversity

(Indicate Citizenship of Parties in Item III)

 

Ii.

CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF
Citizen of This State 1 © 1 Incorporated or Principal Place o4 a4
of Business In This State
Citizen of Another State O 2 © 2 Incorporated and Principal Place os a5
of Business In Another State
Citizen or Subject of a M3 © 3 Foreign Nation go6 06

Foreign Country
Click here for: Nature o

 

IV. NATURE OF SUIT {Place an “X” in One Box J
“correct —— ee

~- ae an

 

© 110 Insurance

© 120 Marine

© 130 Miller Act

© 140 Negotiable Instrument

© 150 Recovery of Overpayment
& Enforcement of Judgment

1 151 Medicare Act

(3 152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

(3 153 Recovery of Overpayment
of Veteran’s Benefits

PERSONAL INJURY
© 310 Airplane
3 315 Airplane Product
Liabili

ty
9 320 Assault, Libel &

Liabili
© 350 Motor Vehicle

PERSONAL INJURY
O 365 Personal Injury -
Product Liability

O 625 Drug Related Seizure OC 422 Appeal 28 USC 158 O 375 False Claims Act

of Property 21 USC 881 |O 423 Withdrawal © 376 Qui Tam (31 USC
© 690 Other 28 USC 157 3729(a))

1 400 State Reapportionment
|} 410 Antitrust

© 820 Copyrights © 430 Banks and Banking

7 830 Patent O 450 Commerce

CO 835 Patent - Abbreviated © 460 Deportation

New Drug Application |( 470 Racketeer Influenced and
O 840 Trademark Corrupt Organizations

 

PERSONAL PROPERTY

© 480 Consumer Credit

 

© 370 Other Fraud

 

 

 

 

(9 710 Fair Labor Standards © 861 HIA (1395) © 490 Cable/Sat TV

 

 

 

 

O 160 Stockholders’ Suits SJ 355 Motor Vehicle CF 371 Truth in Lending Act 862 Black Lung (923) © 850 Securities/Commodities/
© 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
C1 195 Contract Product Liability | 360 Other Personal Property Damage Relations (1 864 SSID Title XVI (0 890 Other Statutory Actions
CO 196 Franchise Injury (I 385 Property Damage 740 Railway Labor Act [7 865 RSI (405(g)) O 891 Agricultural Acts
1} 362 Personal Injury - Product Liability © 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act O 895 Freedom of Information
—SIVIE RIGHTS | PRISONER PETITIONS | 790 Other Labor Litigation Act
© 210 Land Condemnation (3 440 Other Civil Rights Habeas Corpas: 1 791 Employee Retirement O $70 Taxes (US. Plaintiff © 896 Axbitration
© 220 Foreclosure 441 Voting © 463 Alien Detaines Income Security Act or Defendant) © 899 Administrative Procedure
230 Rent Lease & Ejectment 9% 442 Employment © $10 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land J 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations © 530 General 1 950 Constitutionality of
© 290 All Other Real Property 9 445 Amer. w/Disabilities - | 535 Death Penalty State Statutes
Employment Other: OG 462 Naturalization Application
0) 446 Amer. w/Disabilities -|Q 540 Mandamus & Other | 465 Other Immigration
Other © $50 Civil Rights Actions
© 448 Education C1 555 Prison Condition
© 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
x! Original 2 Removed from 1 3 Remanded from 1 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

42 U.S.C. § 1983 and 42 U.S.C. § 2000e.

Brief description of cause:

Unlawful sex discrimination in violation of Title Vil and the Equal Protection Clause.

VI. CAUSE OF ACTION

 

 

 

 

 

renege ceereenineneranaed
VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: © Yes _X§No
VIll. RELATED CASE(S) (See
instructi: 7
IF ANY maruction’ GE — _ DOCKET NUMBER __ -
DATE SIGNA OF ATTORNEY OF RECORD
01/11/2020 “Lorne
FOR OFFICE USE ONLY
RECEIPT # AMOUNT JUDGE MAG. JUDGE
JS 44 Reverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

(b)

(©)

I.

VIL

Vul.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an “X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation ~ Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand, Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
CIVIL COVER SHEET

Defendants List Continued:
University of Florida Board of Trustees;

Morteza Hosseini, in his official capacity as Chair of the University of
Florida Board of Trustees;

Thomas Kuntz, David Brandon, James Heavener, Leonard Johnson,
Michael Murphy, Daniel O’Keefe, Rahul Patel, Marsha Powers, Jason
Rosenberg, Robert Stern, Ray Thomas, and Anita Zucker, in their official
capacities as Members of the University of Florida Board of Trustees;

Andy Thomas, in his official capacity as Public Defender of the Second
Judicial Circuit of Florida.

Plaintiff's Attorneys List Continued:

Daniel Tilley and Anton Marino, American Civil Liberties Union of Florida,
4343 West Flagler St., Suite 400, Miami, FL 33134, (786) 363-2714;

Jimmy Midyette, American Civil Liberties Union of Florida, 118 W Adams St
Suite 510 Jacksonville, FL 32202, (904) 228-4797;

Eric Lindstrom, Egan, Lev, Lindstrom & Siwica, P.A., P.O. Box 5276,
Gainesville, FL 32627, (352) 672-6901.
